Name: Council Regulation (EEC) No 2730/85 of 27 September 1985 opening, allocating and providing for the administration of a Community tariff quota for certain wines having a registered designation of origin, falling within subheading ex 22.05 C of the common customs tariff and originating in Tunisia (1985/86 )
 Type: Regulation
 Subject Matter: beverages and sugar;  Africa
 Date Published: nan

 1 . 10 . 85 Official Journal of the European Communities No L 259/3 COUNCIL REGULATION (EEC) No 2730/85 of 27 September 1985 opening, allocating and providing for the administration of a Community tariff quota for certain wines having a registered designation of origin , falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Tunisia (1985/86) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, imports of the products concerned into the Member States until the quota has been used up ; whereas a system of using a Community tariff quota, based on allocation among the Member States, appears likely to comply with the Community nature of the said quota having regard to the above principles ; whereas, in order to reflect most accurately the actual development of the market in the products in question, such alloca ­ tion should be in proportion to the requirements of the Member States, assessed by reference t^oth to the statistics relating to imports of the said products from Tunisia over a representative reference period and to the economic outlook for the quota period concerned ; Having regard to the proposal from the Commission, Whereas in this case, however, neither Community nor national statistics showing the breakdown for each of the types of wines in question are available and no reliable estimates of future imports can be made ; whereas in these circumstances the quota volumes should be allocated in initial shares, taking into account demand for these wines on the markets of the various Member States : Whereas Article 20 of the Cooperation Agreement between the European Economic Community and the Republic of Tunisia (') stipulates that certain wines having a registered designation of origin, falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Tunisia, specified in the Agreement in the form of an exchange of letters of 16 October 1978 (2), and produced from the 1977 and subsequent harvests, shall be imported into the Community free of customs duties within the limits of an annual Community tariff quota of 50 000 hecto ­ litres ; whereas these wines must be put in containers holding two litres or less ; whereas these wines must be accompanied by a certificate of designation of origin in accordance with the model given in Annex D to the Agreement in question ; whereas the Community tariff quota in question should therefore be opened for the period 1 November 1985 to 31 October 1986 ; Whereas, to take into account import trends for the products concerned in the various Member States, the quota amount should be divided into two instalments, the first being allocated among the Member States and the second held as a reserve intended to cover at a later date the requirements of Member States who have used up their initial share ; whereas, in order to guarantee some degree of security to importers in each Member State, the first instalment of the Community quota should be fixed at a level which could, in the present circumstances, be 50 % of the quota volume ; Whereas the wines in question are subject to compli ­ ance with the free-at-frontier reference price ; whereas the wines in question shall benefit from this tariff quota on condition that Article 1 8 of Regulation (EEC) No 337/79 (3), as last amended by Regulation (EEC) No 2342/84 (4), is complied with ; Whereas it is in particular necessary to ensure equal and uninterrupted access for all Community importers to the abovementioned quota, and uninterrupted application of the rates laid down for this quota to all Whereas the initial shares of the Member States may not be used up at the same rate ; whereas, in order to take this into account and avoid disruption, arly Member State which has used up almost all its initial share should draw a supplementary share from the reserve ; whereas this should be done by each Member State each time one of its supplementary shares is almost used up, and so on as many times as the reserve allows ; whereas the initial and supplementary shares should be valid until the end of the quota (') OJ No L 265, 27 . 9 . 1978 , p. 2 . (2) OJ No L 296, 21 . 10 . 1978 , p. 2 . 3) OJ No L 54, 5 . 3 . 1979, p. 1 . (4) OJ No L 217, 14. 8 . 1984, p. 6 . No L 259/4 Official Journal of the European Communities 1 . 10 . 85 The wines in question shall benefit from this tariff quota on condition that the provisions of Article 1 8 of Regulation (EEC) No 337/79 are complied with. 5 . Each of these wines, when imported, shall be accompanied by a certificate of designation of origin, issued by the relevant Tunisian authority, in accord ­ ance with the model annexed to this Regulation and certifying in box 16 that these wines have been produced from the 1977 and subsequent harvests . period ; whereas this form of administration requires close collaboration between the Member States ind the Commission, and the Commission must be in a posi ­ tion to follow the extent to which the quota volume has been used up and inform the Member States thereof ; Whereas, if at a given date in the quota period a Member State has a considerable quantity of the initial share left over, it is essential that it should return a significant proportion thereof to the reserve, to prevent a part of the Community quota remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of the shares allocated to that economic union may be carried out by any one of its members, Article 2 1 . The tariff quota laid down in Article 1 shall be divided into two instalments. 2. A first instalment of the quota shall be allocated among the Member States ; the shares, which subject to Article 5 shall be valid up to 31 October 1986, shall be as follows : HAS ADOPTED THIS REGULATION : (hectolitres) Benelux 4 500 Denmark 2 500 Germany 5 000 Greece 800 France 5 000 Ireland 1 000 Italy 2 000 United Kingdom 4 200 Article 1 1 . From 1 November 1985 to 31 October 1986, a Community tariff quota of 50 000 hectolitres shall be opened for the products indicated below and origin ­ ating in Tunisia : 3 . The second instalment of the quota, amounting to 25 000 hectolitres, shall constitute the reserve . CCT heading No Description 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : C. Other :  Wines entitled to one of the fol ­ lowing designations of origin : \ Coteaux de Tebourba, Sidi-Salem, Kelibia , Thibar, Mornag, grand cru Mornag of an actual alcoholic strength of 1 5 % vol or less and in containers holding two litres or less Article 3 1 . If 90 % or more of one of a Member State's initial share, as specified in Article 2 (2), or of that share less the portion returned to the reserve where Article 5 has been applied, has been used up, that Member State shall , without delay, by notifying the Commission , draw a second share equal to 15 % of its initial share, rounded up where necessary to the next whole number, in so far as the amount in the reserve allows . 2. If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, that Member State shall , in accord ­ ance with the conditions laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share, rounded up where necessary to the next whole number, in so far as the amount in the reserve allows . 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall, in accord ­ ance with paragraph 1 , draw a fourth share equal to the third. 2 . Within the tariff quota referred to in paragraph 1 , the Common Customs Tariff duties applicable to these wines shall be totally suspended . 3 . Wines produced from the 1977 and subsequent harvests shall be accorded the benefit of the tariff quota referred to in paragraph 1 . 4. The wines in question are subject to compliance with the free-at-frontier reference price . 1 . 10 . 85 Official Journal of the European Communities No L 259/5 and, to this end, shall specify the amount thereof to the Member State making the final drawing. Article 7 1 . Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their aggregate shares in the Community quota. 2. Member States shall ensure that importers of the products concerned have free access to the shares allo ­ cated to them. 3 . Member States shall charge imports of the said goods against their shares as and when the goods are entered for free circulation . 4. The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission , Member States shall inform it of imports actually charged against their shares . This process shall continue to apply until the reserves are used up. 4. Notwithstanding paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those fixed in these paragraphs if there is reason to believe that those fixed might not be used up . They shall inform the Commission of their reasons for applying this para ­ graph . Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 31 October 1986. Article 5 Member States shall return to the reserve, not later than 1 September 1986, the unused portion of their initial share which, on 15 August 1986, is in excess of 20 % of the initial amount. They may return a greater portion if there are grounds for believing that such portion might not be used in full . Member States shall notify the Commission , not later than 1 September 1986, of the total imports of the products concerned effected under the Community quotas up to and including 15 August 1986 and, where appropriate, the proportion of their initial share that they are returning to the reserve . Article 6 The Commission shall keep account of the shares opened by Member States pursuant to Articles 2 and 3 and shall inform each State of the extent to which the reserve has been used up as soon as it has been noti ­ fied. The Commission shall notify the Member States, not later than 5 September 1986, of the state of the reserve after the return of shares pursuant to Article 5 . The Commission shall ensure that the drawing which uses up the reserve is limited to the balance available Article 9 The Member States and the Commission , shall col ­ laborate closely in order to ensure that this Regulation is observed . Article 10 This Regulation shall enter into force on 1 November 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 September 1985. For the Council The President R. STEICHEN class="page"> ANNEX 1 Ausfuhrer - Exporter - E »porta - 2 Nummer - Nummer - teur - Esportatore - Exporteur  Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Number - NumÃ ©ro - Numero - Nummer - Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  00000 3 "( Name of authority guaranteeing the designation of origin ) 4 Modtager - EmpfÃ ¤nger - Consignee - Destinataire - Destinatario ¡- Geadresseerde - Ã Ã ±Ã Ã ±Ã »Ã ® ­ ÃÃ Ã ·Ã  : 5 CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG OER URSPRUNGSSEZEICHNUNG CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGINE CERTIFICAAT VAN BENAMING VAN OORSPRONG Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  0N0MA2IAX Ã Ã ¡Ã Ã Ã Ã Ã ¥ÃÃ Ã Ã 6 Transportmiddel - BefÃ ¶rderungsmittel - Means of transport - Moyen de transport - Mezzo di trasporto - Vervoermiddel - Ã Ã µÃ Ã ±Ã Ã ¿Ã Ã ¹Ã ºÃ  Ã ¼Ã ­Ã Ã ¿ : 7 ( Designation of origin ) 8 Losninossted - Entladunasort - Place Df unloading - Lieu de dÃ ©chargement - Luogo di sbarco - Plaats van lossing _ Ã ¤Ã ÃÃ ¿Ã  Ã µÃ ºÃ Ã ¿Ã Ã Ã Ã Ã µÃ Ã  : 9 10 11 MÃ ¦rker og numre, kollienes antal og art . ' Zeichen und Nummern . Anzahl und Art der Packstucke Marks and numbers, number and kind of packages Marques et numÃ ©ros, nombre et nature des colis Marca e numero, quantitÃ e natura dei colli Merken en nummers aantal en soort der colli Ã £Ã ®Ã ¼Ã ±Ã Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯ , Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¹ Ã µÃ ¯Ã ´Ã ¿Ã  Ã Ã Ã ½ Ã ´Ã µÃ ¼Ã ¬Ã Ã Ã ½ BruttovÃ ¦gt Rohgewicht Gross weight Poids brut Peso lordo Brutogewicht Ã Ã µÃ ¹Ã ºÃ Ã  6Ã ¬Ã Ã ¿Ã  Liter Liter Litres Litres Litri Liter Ã Ã ¯Ã Ã Ã ± 12 Liter (i bogslaver ) - Liter ( in Buchstaben ) - Litres ( in words ) - Litres ( en lettres ) - Litri ( in lettere ) - Liter ( voluit ) _ Ã Ã ¯Ã Ã Ã ± ( Ã ¿Ã »Ã ¿Ã ³Ã Ã ¬Ã Ã Ã  ) 13 PÃ ¥tegning fra udstedende organ - Bescheinigung der erteilenden Stelle - Certificate of the issuing authority - Visa ae i organisme Ã ©metteur - Visto dell organismo emittente - Visum van de instantie van afgifte - ÃÃ µÃ Ã Ã ·Ã Ã · Ã µÃ ºÃ ´Ã ¯Ã ´Ã ¿Ã ½Ã Ã ¿Ã  Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  14 Toldstedets attest - Sichtvermerk der Zollstelle - Customs stamp - Visa de la douane - Visto della dogana - Visum van de douane - ÃÃ µÃ Ã Ã ·Ã Ã · Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã ( OversÃ ¦ttelse se nr 15  Ubersetzung siehe Nr 15  See the translation under No 15  Voir traduction au rv 15  Vedi traduzione al n 15  Zie voor vertaling nr 15  Ã Ã »Ã ­ ­ ÃÃ µ Ã ¼Ã µÃ Ã ¬Ã Ã Ã ±Ã Ã · UTT Ã ±Ã Ã ¹Ã ¸ 15 ) 15 . Det bekrÃ ¦ftes , at vinen , der er nÃ ¦vnt i dette certifikat , er fremstillet i omrÃ ¥det og ifÃ ¸lge tunesisk lovgivning er berettiget til oprindelsesbetegnelsen : » «. Alkohol tilsat denne vin er alkohol fremstillet af vin . Wir bestÃ ¥tigen , daÃ  der in dieser Bescheinigung bezeichnete Wein im Bezirk gewonnen wurde und ihm nach tunesischem Gesetz die Ursprungsbezeichnung  " zuerkannt wird . Der diesem Wein zugefÃ ¼gte Alkohol ist aus Wein gewonnener Alkohol . We hereby certify that the wine described in this certificate is wine produced within the wine district of .... and is considered by Tunisian legislation as entitled to the designation of origin ' .. '. The alcohol added to this wine is alcohol of vinous origin . Nous certifions que le vin dÃ ©crit dans ce certificat a ete produit dans la zone de et est reconnu, suivant la loi tunisienne , comme ayant droit Ã la dÃ ©nomination d'origine « ». L'alcool ajoutÃ © Ã ce vin est de l'alcool d'origine vinique . Si certifica che il vino descritto nel presente certificato e un vino prodotto nella zona di ed Ã ² riconosciuto, secondo la legge tunisina , come avente diritto alla denominazione di origine « ». L'alcole aggiuntÃ ² a questo vino Ã © alcole di origine vinica . Wij verklaren dat de ¡n dit certificaat omschreven wijn is vervaardigd in het wijndistrict van en dat volgens de Tunesische wetgeving de benaming van oorsprong ,, " erkend wordt . De aan deze wijn toegevoegde alcohol is alcohol uit wijn gewonnen . Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ¿Ã Ã ¼Ã µ Ã Ã Ã ¹ o Ã ¿Ã ¯Ã ½Ã ¿Ã  o ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã  Ã ±Ã Ã Ã  Ã Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  ÃÃ ±Ã Ã ®Ã Ã ¸Ã · Ã Ã Ã · Ã ¶Ã Ã ½Ã · Ã ºÃ ±Ã ¹ Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ , Ã Ã Ã ¼Ã Ã  ­ Ã ½Ã ± Ã ¼Ã µ Ã Ã · Ã ½Ã ¿Ã ¼Ã ¿Ã ¸Ã µÃ Ã ¯Ã ± Ã Ã ·Ã  Ã ¤Ã Ã ½Ã ·Ã Ã ¯Ã ±Ã  , Ã Ã Ã ¹ Ã ´Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ±Ã ¹ Ã Ã ·Ã  Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ±Ã  ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  « ». H Ã ±Ã »Ã ºÃ ¿Ã Ã »Ã · ÃÃ ¿Ã Ã ­Ã Ã µÃ ¹ ÃÃ Ã ¿Ã Ã Ã µÃ ¸Ã µÃ ¯ Ã  ' Ã ±Ã Ã Ã Ã ½ Ã Ã ¿Ã Ã ¿Ã ¯Ã ½Ã ¿ Ã µÃ ¯Ã ½Ã ±Ã ¹ Ã ¿Ã ¹Ã ½Ã ¹Ã ºÃ ®Ã  ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  . 16 C ) ') Rubrik forbeholdt eksportlandets andre angivelser ') Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten ') Space reserved for additional details given in the exporting country ') Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur ') Spazio riservato per altre indicazioni del paese esportatore ') Ruimte bestemd voor andere gegevens van het land van uitvoer ') Ã §Ã Ã Ã ¿Ã  Trou ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ¬Ã »Ã »Ã µÃ  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã ·Ã  Ã Ã Ã Ã ¬Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã 